                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 1 of 8
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Kandis Brooke Smith                                                                                  Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 2 of 8
Debtor(s) Kandis Brooke Smith                                                                       Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $380.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Kandis Brooke Smith
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 8/18                                                                                                                    Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 3 of 8
Debtor(s) Kandis Brooke Smith                                                        Case No.

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


 Creditor and last 4 digits                         Collateral          Monthly                            To be paid
 of account number                                                      payment amount

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.

Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 4 of 8
Debtor(s) Kandis Brooke Smith                                                                   Case No.



                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:            $    0.00
                            Amount to be paid by the Trustee:                   $    3,500.00
                            Total fee requested:                                $    3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $     1,200.00     and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation.***

 Name and address of holder                              Paid to                                           Name of debtor obligated
 AR Child Support Enforcement                              Holder
 PO Box 8133                                               Governmental unit, below
 Little Rock, AR 72203

 Hunter Heep                                                  Holder
 113 Ferren Lane                                              Governmental unit, below
 Searcy, AR 72143

The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

Arkansas Plan Form - 8/18                                                                                                                     Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 5 of 8
Debtor(s) Kandis Brooke Smith                                                                   Case No.

 Name and address of the                                 Holder of the domestic support obligation         Name of debtor obligated
 governmental unit
 AR Child Support Enforcement                            Hunter Heep
 PO Box 8133                                             113 Ferren Lane
 Little Rock, AR 72203                                   Searcy, AR 72143

             Continuing domestic support obligation payment.

                  The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.

                  The regular domestic support obligation monthly payment of $                  shall be paid by the trustee as a continuing debt.

             Domestic support obligation arrearage payment.

                The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by
             the court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated
             arrearage amount listed below.

 Name and address of creditor                                                          Total estimated arrearage          Monthly arrearage
                                                                                       amount                             payment
  -NONE-



Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


Arkansas Plan Form - 8/18                                                                                                                        Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 6 of 8
Debtor(s) Kandis Brooke Smith                                                         Case No.

6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ G. Gregory Niblock                                                                 Date January 23, 2019
                G. Gregory Niblock 88047
                Signature of Attorney for Debtor(s)

                /s/ Kandis Brooke Smith                                                                Date January 23, 2019
                Kandis Brooke Smith
                                                                                                       Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)


Arkansas Plan Form - 8/18                                                                                                              Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 7 of 8
Debtor(s) Kandis Brooke Smith                                                               Case No.

                                                                     CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that copies of the foregoing Notice and attached Chapter 13 Plan have been served to the Standing
Chapter 13 Trustee and US Trustee by way of CM/ECF and served by US Mail, postage prepaid to the following on January 24, 2019.

Dept. Finance & Admin.                                IRS
Legal Division                                        PO Box 7346
PO Box 1272                                           Philadelphia, PA 19114
Little Rock AR 72203
                                                      U. S. Attorney (East.Dist.)
                                                      P. O. Box 1229
                                                      Little Rock, AR 72203
AR Dept Workforce Services                                              or
Legal Division                                        U. S. Attorney (West.Dist.)
P. O. Box 2981                                        PO Box 1524
Little Rock, AR 72203                                 Fort Smith, AR 72901

and to all creditors as set forth in Exhibit "A" attached hereto, all on the DATE of this Notice.

                                                                                            /s/ G. Gregory Niblock
                                                                                            G. Gregory Niblock #88047




                                                                                Exhibit A
Arkansas Plan Form - 8/18                                                                                                      Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                  4:19-bk-10410 Doc#: 2 Filed: 01/24/19 Entered: 01/24/19 06:57:35 Page 8 of 8
Debtor(s) Kandis Brooke Smith                                                                         Case No.



                                                                     Ally Financial                              AR Child Support Enforcement
  Afni, Inc.
                                                                     Attn: Bankruptcy Dept                       PO Box 8133
  Attn: Bankruptcy
                                                                     PO Box 380901                               Little Rock, AR 72203
  PO Box 3427
                                                                     Bloomington, MN 55438
  Bloomington, IL 61702



  Capital One                                                        Colonial Auto Finance                       Credit Management, LP
  Attn. Bankruptcy                                                   Attn: Bankruptcy                            Attn: Bankruptcy
  PO Box 30285                                                       802 SE Plaza Ave                            PO Box 118288
  Salt Lake City, UT 84130                                           Ste 200                                     Carrollton, TX 75011
                                                                     Bentonville, AR 72712


  Dish Network                                                       Entergy Arkansas, Inc.                      Hood & Stacy, P.A.
  PO Box 105013                                                      Attn: Bankruptcy                            PO Box 271
  Atlanta, GA 30348                                                  PO Box 8101                                 Bentonville, AR 72712
                                                                     Baton Rouge, LA 70891



  Hunter Heep                                                        Natural State Fed Credit Union              Portfolio Recovery Associates
  113 Ferren Lane                                                    PO Box 422                                  Attn: Bankruptcy
  Searcy, AR 72143                                                   Searcy, AR 72145-0422                       PO Box 41021
                                                                                                                 Norfolk, VA 23541



  Syncb Bank/American Eagle                                          White County Video, Inc.                    Kandis Brooke Smith
  Attn: Bankruptcy                                                   1927 W. Beebe Capps Expy                    22 Daytona Dr.
  PO Box 965060                                                      Searcy, AR 72143                            Cabot, AR 72023
  Orlando, FL 32896




Arkansas Plan Form - 8/18                                                                                                                       Page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
